          Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 1 of 8



                                     UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION


LADDY CURTIS VALENTINE and                             §
RICHARD ELVIN KING, individually and                   §
on behalf of those similarly situated,                 §
                                                       §
Plaintiffs,                                            §
                                                       §
v.                                                     §           Civil Action No. 4:20-cv-01115
                                                       §
BRYAN COLLIER, in his official capacity,               §
ROBERT HERRERA, in his official capacity,              §
And TEXAS DEPARTMENT OF CRIMINAL                       §
JUSTICE,                                               §
                                                       §
Defendants.                                            §



        DEFENDANTS’ MEMORANDUM REGARDING LACK OF AUTHORITY FOR
            RELEASE OF OFFENDERS TO REDUCE INMATE POPULATION


              During an April 13, 2020 conference with the Parties, the Court generally inquired as to

     the TDCJ Defendants’ ability to reduce the current inmate population at the Pack Unit by

     releasing some category of offenders prior to the completion of their sentences in an effort to

     promote social distancing in light of the current COVID-19 global pandemic. Notably, in their

     Class Action Complaint and Application for Temporary Restraining Order and Other Injunctive

     Relief Plaintiffs [Doc. 1], Plaintiffs do not seek any such relief.

            Defendants accept the Court’s invitation to provide further briefing in this regard and in

     response to Plaintiffs’ Memorandum Regarding Authorities for Reduction of Inmate Population

     [Doc. 28]. In brief, Bryan Collier, Warden Herrera, and the Texas Department of Criminal Justice
        Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 2 of 8




have no legal authority to parole or otherwise release offenders. Texas has no equivalent to the

release provisions under the First Step Act in the federal prison context.

I.         PLAINTIFFS’ CLAIMS

           Plaintiffs’ attempt to assert claims under 42 U.S.C. § 1983 for alleged violations the

Eighth Amendment (as applied to the States under the Fourteenth Amendment) for Defendants’

alleged deliberate indifference to a serious risk of harm, as well as a discrimination claim under

the ADA and Rehab Act for the alleged failure to provide reasonable accommodations. Plaintiffs

seek no habeas relief. The foundation of Plaintiffs’ claims is essentially the same: the prison

setting makes Plaintiffs (and other purported class members) especially vulnerable to COVID-19

and the named Defendants’ responses to the danger are insufficient or not fast enough or both.

On these claims, Plaintiffs seek the “extraordinary and drastic remedy” 1 of a preliminary

injunction in the form of affirmative actions to promote safety. In their live application for

temporary restraining order and injunctive relief [Doc.1], Plaintiffs do not seek release from the

Pack Unit either on their own behalf or for any putative class. Nevertheless, Defendants address

the issue raised by the Court.

           Plaintiffs are not entitled to have a federal court impose such injunctive relief on state

officials. This is not the first court to address this issue in the COVID-19 context. We refer the

Court to the recent opinion in Money, et al. v. Pritzker, et al., Case Nos. 20-cv-2093 and 20-cv-

2094, 2020 WL 1820660 (N.D. Ill. April 10, 2020), which fully addresses a federal court’s lack

of authority to order release of offenders from state correctional facilities on Plaintiffs’ causes of




1
    Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)



                                                     2
      Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 3 of 8




action in this case and under the current circumstances associated with the COVID-19 pandemic.

A courtesy copy of the opinion is attached as Exhibit A.

II.     THE PLRA

        The concept of prisoner release on any ground made the basis of the case at bar must be

considered in light of the Prison Litigation Reform Act (PLRA). The PLRA, is codified at 42

U.S.C. § 1997e, encompasses the provisions of 18 U.S.C. § 3626, titled “appropriate remedies

with respect to prison conditions.” Section 3626 states, “[p]rospective relief in any civil action

with respect to prison conditions shall extend no further than necessary to correct the violation of

the Federal right of a particular plaintiff or plaintiffs.” 18 U.S.C. § 3626(a)(1). It also directs

courts to “give substantial weight to any adverse impact on public safety or the operation of the

criminal justice system caused by the relief.” Id. The term “civil action with respect to prison

conditions” is defined broadly to include “any civil proceeding arising under Federal law with

respect to the conditions of confinement and the effects of actions by government officials on the

lives of persons confined in prison.” 18 U.S.C. § 3626(g)(2).

        The statute specifically addresses preliminary injunctive relief, mandating that any such

relief in a case involving prison conditions “must be narrowly drawn, extend no further than

necessary to correct the harm the court finds requires preliminary relief, and be the least intrusive

means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). A “prisoner release order”

“includes any order, including a temporary restraining order or preliminary injunctive relief, that

has the purpose or effect of reducing or limiting the prison population, or that directs the release

from or nonadmission of prisoners to a prison.” 18 U.S.C. § 3626(a)(3) and (g)(4). No court may

enter a prisoner release order unless it “has previously entered an order for less intrusive relief

that has failed to remedy the deprivation of the Federal right sought to be remedied” and “the


                                                 3
       Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 4 of 8




defendant has had a reasonable amount of time to comply with the previous court orders.” 18

U.S.C. § 3626(a)(1)-(2).

         If those strictures have been satisfied, only a three-judge court can actually consider and

issue a prisoner release order—and even then only if it finds by clear and convincing evidence

that “crowding is the primary cause of the violation of a Federal right” and “no other relief will

remedy the violation.” 18 U.S.C. § 3626(a)(3)(E)(i)-(ii). Any order “that has the purpose or effect

of reducing or limiting a prison population, or that directs the release from or nonadmission of

prisoners to a prison” lies exclusively within the province of three-judge courts. 18 U.S.C. §

3626(g)(4).

III.     TEXAS AUTHORITY RAISED BY PLAINTIFFS

         A.      Texas Government Code § 501.006 – Emergency Absence

         Plaintiffs refer the court to the Emergency Absence provision of the Texas Government

Code, which provides:

         (a) The institutional division may grant an emergency absence under escort to an
         inmate so that the inmate may:

              (1) obtain a medical diagnosis or medical treatment;

              (2) obtain treatment and supervision at a Texas Department of Mental Health
              and Mental Retardation facility; or

              (3) attend a funeral or visit a critically ill relative.

         Each inmate absent under this section is considered to be in the custody of the institutional

division, and the inmate must be under physical guard during the duration of the absence. TEX.




                                                     4
     Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 5 of 8



GOV’T CODE § 501.006(c). 2 The emergency absence provision only applies in extremely limited

circumstances and does not authorize TDCJ to grant parole, shorten a sentence, or release an

offender. Nor does TDCJ have any authority to waive or modify any requirement under this

statute.

           B.     Texas Government Code Section 508.118 – Halfway Houses

           Chapter 508 of the Texas Government Code governs Parole and Mandatory Supervision.

Section 508.118 comes under Subchapter D, Pardons and Paroles Division, and provides for the

Division’s use of halfway houses. “Division” means the pardons and paroles division of TDCJ.

TEX. GOV’T CODE § 508.001(4). This Division of TDCJ is responsible for the investigation and

supervision of all releasees. TEX. GOV’T CODE § 508.112. Section 508.118 directs the pardons

and paroles division, together with the institutional division, to use halfway houses “to divert from

housing in regular units of the institutional division suitable low-risk inmates and other inmates

who would benefit from a smoother transition from incarceration to supervised release. Id. §

508.118(a) (emphasis added). Plaintiffs have not satisfied the criteria in this statute as “suitable

low-risk inmates,” nor have plaintiffs shown that the Division has established a presumptive

parole date for either one of them as required under section 508.118(c). Id.§ 508.118(a), (c)

           C.     Governor’s Authority

           Plaintiffs also refer the Court to authority resting with the Governor. The TDCJ

Defendants are not granted any of the enumerated powers granted to the Governor for use during

a disaster declaration.




2
 The plain reading of the statute negates Plaintiffs’ argument that an ankle monitor could be considered being under
physical guard.


                                                         5
      Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 6 of 8



        D.     MRIS Program

        In connection with the general discussion of the feasibility of any release of offenders,

Defendants apprised the Court of the “Medically Recommended Intensive Supervision” program

(MRIS). Under the MRIS program, the Texas Board of Pardons and Paroles is given authority to

consider an inmate’s suitability for release to parole in circumstances in which a doctor has

certified that the inmate has a terminal illness or requires serious long-term care. See TEX. GOV’T

CODE § 508.146. The MRIS program gives no decision-making authority to the TDCJ.

        E.     Texas Board of Pardons and Paroles’ Authority to Allow an Offender to
               Complete any Remaining Prerequisites Outside of the Pack Unit

        Finally, Plaintiffs suggest, without any authority, that the Texas Board of Pardons and

Paroles has the power to allow offenders to complete certain educational or treatment programs

outside of a State prison facility. Whether or not it has such authority, Plaintiffs argue the Board

and/or the Governor could waive any such requirement. Notably, Plaintiffs do not contend that

the TDCJ Defendants have any such waiver authority because they do not.

IV.     CONCLUSION

        As shown above, with the exception of the ability to grant permission for emergency

absences under very limited conditions or the use of halfway houses for suitable low-risk inmates

who have been given a presumptive parole date, TDCJ has no authority to take steps to reduce

the inmate population by granting parole, shortening sentences, or releasing offenders from the

Pack Unit.

                                              Respectfully submitted.

                                              KEN PAXTON
                                              Attorney General of Texas

                                              JEFFREY C. MATEER
                                              First Assistant Attorney General


                                                 6
Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 7 of 8




                               RYAN L. BANGERT
                               Deputy First Assistant Attorney General

                               DARREN L. MCCARTY
                               Deputy Attorney General for Civil Litigation

                               SHANNA E. MOLINARE
                               Assistant Attorney General
                               Chief, Law Enforcement Defense Division


                               /s/ Christin Cobe Vasquez
                               CHRISTIN COBE VASQUEZ
                               Attorney-in-Charge
                               Texas State Bar No. 24074047
                               Federal Bar No. 1125898
                               Assistant Attorney General
                               Law Enforcement Defense Division
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 475-4199
                               Facsimile: (512) 370-9996
                               Christin.Vasquez@oag.texas.gov

                               JEFFREY E. FARRELL
                               Of Counsel
                               Texas State Bar No. 0787453
                               Federal Bar No. 16842
                               Assistant Attorney General
                               P.O. Box 12548, Capitol Station
                               Austin, Texas 78711-2548
                               Telephone: (512) 463-2120
                               Facsimile: (512) 320-0667
                               Jeffrey.Farrell@oag.texas.gov

                               ATTORNEYS FOR TDCJ DEFENDANTS




                                 7
     Case 4:20-cv-01115 Document 37 Filed on 04/15/20 in TXSD Page 8 of 8




                            NOTICE OF ELECTRONIC FILING

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that I have
electronically submitted a true and correct copy of the foregoing for filing in accordance with the
Court’s electronic filing system, on April 15, 2020.


                                              / s/ Christin Cobe Vasquez
                                              CHRISTIN COBE VASQUEZ
                                              Assistant Attorney General


                                CERTIFICATE OF SERVICE

       I, CHRISTIN COBE VASQUEZ, Assistant Attorney General of Texas, certify that a true
and correct copy of the above and foregoing DEFENDANTS’ MEMORANDUM REGARDING
LACK OF AUTHORITY FOR RELEASE OF OFFENDERS TO REDUCE INMATE
POPULATION has been served electronically upon all counsel of record via the electronic filing
system of the Southern District of Texas, on April 15, 2020.

                                              / s/ Christin Cobe Vasquez
                                              CHRISTIN COBE VASQUEZ
                                              Assistant Attorney General




                                                8
